Citation Nr: 0206201	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  96-34 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

Entitlement to an increased evaluation for anxiety neurosis, 
currently rated 30 percent disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from May 1967 to May 1969.

The appeal arises from the June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In the course of this appeal the Board of Veterans' Appeals 
(Board) remanded the case in May 1998 for certain 
development.  Following development, the RO in December 2001 
granted an increased disability evaluation to 30 percent for 
the veteran's anxiety neurosis.



FINDINGS OF FACT

1.  The veteran's anxiety neurosis is not productive of more 
than definite impairment in the ability to establish or 
maintain effective and wholesome relationships, or more than 
definite industrial impairment due to reductions in 
initiative, flexibility, efficiency, or reliability.  

2.  The veteran's anxiety neurosis is not productive of more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptom as depressed 
mood, anxiety, and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
anxiety neurosis have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.130, Diagnostic Code 
9400 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was first granted for anxiety neurosis in 
a July 1972 rating decision, based on treatment for anxiety 
symptoms in service and the persistence of the disorder.  The 
medical record refects that the veteran has persistently 
shown symptoms of this disorder, including impaired sleep and 
complained of depressed mood or agitated state, up to the 
present, with intermittent outpatient treatment at VA 
facilities.  

At a January 1997 VA mental status examination, the veteran 
complained of worsened nerves and attributed this greater 
apprehensiveness to other current medical circumstances.  
Specifically, the veteran noted that he had a cyst identified 
on his left kidney which would require removal, possibly of 
the entire kidney.  The veteran denied current alcohol use.  
He reported that in the past three to four months he 
frequently cried himself to sleep.  He reported having some 
current thoughts about whether he desired to kill himself, 
but noted that he last made a suicide attempt in 1983, in the 
course of a divorce.  The veteran reported not sleeping well 
since Vietnam, with ongoing nighttime hypervigilance.  He 
reported previously taking Amitriptyline at bedtime, but 
stopping 2 1/2 years earlier due to the cost of the medication.  
He also reported a loss of interest in his usual activities 
such as woodworking or fishing, noting that these activities 
took longer, apparently due to physical impairments.  He 
reported getting along well with his wife with no change in 
their relationship, although he did complain of increasing 
irritability and grouchiness.  

The examiner noted that the veteran was alert, cooperative, 
neatly dressed, well oriented, and had no unusual behaviors 
or unusual speech.  He was calm and relaxed during the 
examination with appropriate affect, without evidence of 
anxiety or depression, although the veteran described his 
mood as depressed.  He expressed and responded to humor 
appropriately.  The examiner identified no functional 
cognitive deficits.  The examiner diagnosed an adjustment 
disorder with depressed mood, which he attributed to the 
veteran's misapprehension of his kidney cyst as being 
cancerous.  The examiner diagnosed an anxiety disorder.  The 
examiner assigned a Global Assessment of Functioning Scale 
(GAF) score was 61 to 70, with a highest GAF in the past year 
of 71 to 80.  

At a March 1997 examination to assess whether the veteran was 
in need of aid and attendance or was housebound, it was noted 
that the veteran had degenerative disc disease of the lumbar 
spine with multiple corrective surgeries.  The veteran 
reported having to lie on his back to get his socks and shoes 
on due to his back disorder, but he nonetheless made his own 
breakfast and noontime meals and walked a few blocks in the 
afternoons.  He reported spending his time watching rented 
videos, and fishing in the summer and hunting in season.  It 
was noted that his wife worked, but that he went out and 
about with his wife and friends every evening.  He had some 
impaired driving ability due to difficulties with vision.  

Based on a March 1997 VA peripheral nerves examination, a VA 
examiner concluded that the veteran was precluded from 
gainful employment due to impairing pain syndrome associated 
with severe degenerative disease of the lumbar spine with 
central stenosis and a history of three laminectomies.  

At an October 1998 mental status examination conducted by a 
VA psychologist, the veteran's general medical disorders were 
noted, as were the veteran's reports of multiple current 
medications for pain and other physical symptom management.  
The veteran reported taking Benadryl for insomnia, which 
reportedly helped a little.  He reported that in the past 
Amitriptyline had been quite helpful with his sleep.  He 
stated that currently he typically slept three hours per 
night, with early awakening and feeling tired but being 
unable to return to sleep.  He reported being depressed with 
feelings of uselessness.  He reported having occasional 
suicidal thoughts which he did not act on because he was able 
to distract himself.  He complained of a short temper and 
becoming upset over nothing.  He also complained of constant 
nervousness and some forgetfulness, and decreased libido.  He 
complained of poor appetite; however, he reported that he 
enjoyed his wife's cooking and also enjoyed cooking with her.  
He reported having good relations with all his stepchildren 
and grandchildren, and that he enjoyed playing with his 
grandchildren.  The examiner noted that the veteran showed 
positive animation and enthusiasm in his conversation.  No 
memory, cognition, or orientation difficulties were present, 
and there was no evidence of a thought disorder.  The 
examiner diagnosed post-traumatic stress disorder (PTSD), 
noting that the veteran had reported startle responses and 
avoidance responses related to Vietnam.  The examiner also 
diagnosed adjustment disorder with depressed mood, and 
assigned a GAF of 61 to 70.

A January 1999 VA mental status examination was conducted by 
the same psychologist who conducted the October 1998 
examination.  He noted that the veteran's records were 
reviewed.  The examiner explained that the veteran's symptoms 
of an anxiety disorder included insomnia impairing his 
ability to go to sleep as well as causing early morning 
awakening.  He added that there were no suicidal or homicidal 
ideations, and no obsessional rituals, hallucinations, or 
delusions were either reported or observed.  The veteran's 
mood upon examination was euthymic and his affect was 
appropriate.  The examiner amended the October 1998 report to 
say that there was no current diagnosis of PTSD.  He 
clarified that, although the veteran had apparently evidenced 
symptoms sufficient for a diagnosis of PTSD long ago, the few 
PTSD symptoms which remained were insufficient for a 
diagnosis of PTSD.  The examiner concluded that there had 
been no recent increase in the veteran's anxiety neurosis.  

A social industrial survey was conducted in March 2000 with 
the veteran, his wife, and some neighbors.  The veteran and 
his wife agreed that the veteran was often nervous.  The 
veteran's wife contended that the veteran appeared to have 
nightmares, but the veteran stated that he could remember no 
details upon awakening.  He reported only getting 
approximately two hours of sleep per night, but often napping 
to make up for lost sleep.  The surveyor noted that the 
veteran was able to take care of all activities of his day 
without assistance, with the exception of occasionally 
falling and needing assistance getting up, which was due to 
physical conditions.  A driving difficulty due to visual 
impairment was also noted.  The veteran contended that he 
could not work due to chronic, severe degenerative disease of 
the spine, arms, and back, as well as due to his emotional 
impairment.  He had not worked since 1980, and was last 
employed as a grave digger, and before that as a factory 
worker.  He added that he enjoyed staying at home and did not 
intend to work again, even part time.  He reported that he 
enjoyed cooking for his wife, read a lot, and watched daytime 
television.  He believed he could still do some carving and 
woodwork.  The surveyor noted that physical problems included 
arthritis, kidney, arm, and back aches, which all precluded 
his being a productive worker even on a part-time basis.  The 
surveyor also noted that the veteran was anxious.

In a July 2000 addendum to the social and industrial survey, 
a psychologist noted that the social worker who conducted the 
survey did not feel qualified to answer questions posed by 
the May 1998 Board remand.  The reviewing psychologist, who 
conducted the October 1998 and January 1999 VA examinations, 
addressed those questions following a review of the claims 
folder.  The psychologist concluded that additional 
information added to the record did not change his prior 
determinations of October 1998 and January 1999.  The 
psychologist noted that the only current significant symptom 
of the veteran's anxiety neurosis was a 20-year sleep pattern 
of initial insomnia and early morning awakening, for which he 
compensated by taking naps.  The psychologist opined that the 
veteran's anxiety neurosis did not preclude substantially 
gainful employment.  

Legal Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Veterans Claims Assistance Act is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Following the RO's determination of the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to the 
appealed claim for an increased rating for anxiety neurosis 
have been properly developed and there is no further action 
which should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act of 2000 or the 
implementing regulations.  The veteran was notified of the 
duty to assist pursuant to the VCAA by a Supplemental 
Statement of the Case issued in December 2001.  The veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  Moreover, VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO has endeavored to develop 
fully the record and has obtained the veteran's treatment 
records and conducted an examination of the appellant.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained. 
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  Therefore, the Board will address the merits of 
the increased rating claim on appeal.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Since the time the veteran filed his claim for an increased 
evaluation, the regulations for the evaluation of psychiatric 
disorders were revised effective November 7, 1996.  61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Hence, the veteran's PTSD will be evaluated under 38 C.F.R. § 
4.132, Code 9400, effective prior to November 7, 1996, and 
under 38 C.F.R. § 4.130, Code 9400, effective as of November 
7, 1996.

In VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that if the amended regulation is more favorable 
to the claimant, then the retroactive reach of the regulation 
is governed by 38 U.S.C.A. § 5110(g) (West 1991) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104 (West 1991), the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence which pre-dates or post-dates a 
pertinent change to VA's rating schedule.

Under 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996), a 30 
percent rating was assigned when there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, or when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, or when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, or when 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe impairment in the ability to obtain 
or retain employment.  A 100 percent rating was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, or when there were totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
Stated Court of Veterans Appeals prior to March 1, 1999) 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other rating terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991 & Supp. 1996).  In a precedent opinion, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2001), a 30 
percent evaluation is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned when there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In this case, the veteran has already been assigned a 30 
percent evaluation for his service-connected anxiety 
neurosis.  Reviewing the old criteria for psychiatric 
disorders, the Board notes that recent VA examiners, in 
January 1997, October 1998, and January 1999, an aid and 
attendance examination in March 1997, and a social and 
industrial survey conducted in March 2000, are all consistent 
in concluding that a considerable industrial impairment due 
to the veteran's anxiety neurosis is not demonstrated.  The 
facts as presented, including the veteran's adaptation to his 
circumstances, with apparent enjoyment of his time at home 
and that spent with his wife; productive activities including 
preparation of his own meals and some for himself and his 
wife, reading, hunting, fishing, and woodworking; good 
relations with his extended family; regular social 
interactions with family and friends on a daily or nearly 
daily basis; and presentation at examinations without 
discernable psychiatric impairment except some nervousness, 
all weigh heavily against any conclusion of considerable 
industrial impairment due to the veteran's anxiety disorder.  
Although a somewhat greater emotional impairment was noted at 
the January 1997 VA examination, this was noted by the 
examiner to be attributable to the veteran's acute 
apprehensions related to a cyst which was to be removed, and 
not to his underlying anxiety neurosis.  Once that cyst was 
removed, greater emotional stability and mental attention, 
and appropriate affect returned to the veteran, as 
demonstrated at the October 1998 VA examination and 
thereafter.  The October 1998 VA examiner, in his addendum to 
the social and industrial survey, explicitly concluded that 
the veteran's anxiety neurosis was principally only 
manifested by a 20-year-long pattern of impaired sleep to 
which the veteran has adapted well, without preclusion of 
substantially gainful employment.  

Looking to the current rating criteria, the Board notes that 
the self-reported depressed mood, the anxiety, and the sleep 
impairment which principally characterize the veteran's 
current anxiety neurosis are criteria of a 30 percent 
evaluation for a psychiatric disorder.  The veteran is 
generally able to function satisfactorily (at least in terms 
of his mentation, as opposed to his physical capacities) in 
those tasks which he currently undertakes, with routine 
behavior, self care, and conversation normal, just as is 
described in the criteria for a 30 percent evaluation.  For 
that 30 percent rating, there is to be occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks, versus reduced reliability and 
productivity in social and occupational tasks due to more 
severe symptom for a 50 percent evaluation.  A 
differentiation between the appropriateness of a 30 or 50 
percent rating is made more difficult in this case because 
the veteran has not engaged in occupational tasks since 1980 
due conditions other than his anxiety neurosis.  Physical 
impairments preclude occupational activity, and the veteran 
has admitted that he does not want to work even part time; 
however, the apparent lack of any impairment in the veteran's 
home functioning and social interactions due to his anxiety 
neurosis point strongly to the conclusion that the veteran's 
anxiety neurosis does not result in any significant reduction 
in reliability and productivity in his social tasks, and 
would not do so in his industrial tasks were he to be 
otherwise able or inclined to work.  

Any interference with social and industrial functioning as a 
result of the veteran's anxiety neurosis is not of a 
significantly impairing nature, and is not comparable or 
equivalent to the listed new criteria for a psychiatric 
disorder such as would evidence reduced reliability or 
productivity to warrant a 50 percent evaluation.  Those 50-
percent criteria, inclusive of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty understanding complex commands; impaired 
memory, judgment, or thinking; disturbances of motivation or 
mood; and difficulty in establishing or maintaining effective 
relationships, are not in evidence. 

Applying the old and new rating criteria for psychiatric 
disorders, the Board finds that the preponderance of the 
evidence is against a 50 percent rating for the veteran's 
service-connected anxiety neurosis.  Thus, neither the new or 
old is more favorable to the veteran.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating above the 30 percent 
currently assigned for anxiety neurosis is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


